Citation Nr: 0425238	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to service-connected 
splenectomy.

2.  Entitlement to service connection for cor pulmonale, 
claimed as secondary to chronic obstructive pulmonary 
disease.

3.  Entitlement to service connection for cardiomyopathy, 
claimed as secondary to chronic obstructive pulmonary disease 
and claimed as secondary to cor pulmonale.

4.  Entitlement to service connection for lower bowel 
disorder, claimed as secondary to subtotal gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by the RO in 
Philadelphia, Pennsylvania, which in pertinent part, denied 
service connection for chronic obstructive pulmonary disease, 
a heart disorder and a lower bowel disorder.
 
The issue of entitlement to service connection for 
cardiomyopathy, claimed as secondary to chronic obstructive 
pulmonary disease and secondary to cor pulmonale, as well as 
the issue of entitlement to service connection for lower 
bowel disorder, claimed as secondary to subtotal gastrectomy 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for chronic obstructive pulmonary disease, claimed as 
secondary to service-connected splenectomy and for service 
connection for cor pulmonale, claimed as secondary to chronic 
obstructive pulmonary disease and the VA has made reasonable 
efforts to develop such evidence.

2.  The medical evidence of record establishes a relationship 
between the veteran's chronic obstructive pulmonary disease 
and his service-connected splenectomy.

3.  The medical evidence of record establishes a relationship 
between the veteran's cor pulmonale and his service-connected 
chronic obstructive pulmonary disease.


CONCLUSIONS OF LAW

1.  Service connection for chronic obstructive pulmonary 
disease claimed as secondary to service-connected splenectomy 
is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).

2.  Service connection for cor pulmonale claimed as secondary 
to service-connected chronic obstructive pulmonary disease is 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has considered this new legislation with regard to 
the issues of service connection for chronic obstructive 
pulmonary disease, claimed as secondary to service-connected 
splenectomy and service connection for cor pulmonale, claimed 
as secondary to chronic obstructive pulmonary disease.  Given 
the favorable action taken below, however, no further 
assistance in developing the facts pertinent to these issues 
is required at this time.

Factual Background

The veteran served on active duty from June 1954 to December 
1957.

Review of the record revealed that the RO established service 
connection for residuals of a splenectomy in a September 1960 
rating decision.  The veteran submitted a claim for service 
connection for chronic obstructive pulmonary disease 
secondary to service-connected splenectomy and service 
connection for a heart disorder secondary to chronic 
obstructive pulmonary disease in December 2000.

During a March 1986 VA hospitalization unrelated to this 
claim, the pertinent diagnoses included chronic obstructive 
pulmonary disease and bronchial asthma.

A January 1999 VA computerized tomography (CT) scan showed a 
bullae formation in the left lung.  Similarly, in February 
1999, the veteran underwent a Multiple Gated Acquisition 
(MUGA) scan, which showed mild impairment of the left 
ventricular function with severe impairment of the right 
ventricular function.  

VA outpatient treatment notes dated March 1999 to December 
1999 revealed diagnoses of severe chronic obstructive 
pulmonary disease and possible atypical angina.

A VA X-ray study of the chest, performed in July 1999, was 
negative for active chest disease but positive for chronic 
obstructive pulmonary disease.

In August 1999, the veteran underwent a VA stress test for 
evaluation of symptoms of non-anginal chest pain.  His 
exercise capacity was poor due to his pulmonary problems.  
The test was eventually stopped because the veteran was 
markedly short of breath.

Following a February 2000 VA examination for lymphatic 
disorders, the pertinent diagnosis was chronic obstructive 
pulmonary disease, with oxygen dependence.  The examiner 
opined that it was at least as likely as not that the 
increased frequency of the veteran's respiratory infection 
was due to the compromised immune system following the 
splenectomy.  

An April 2001 VA examination, noted that the veteran was on 
home oxygen and suffered from severe chronic obstructive 
pulmonary disease.  The veteran related that he smoked two 
packs of cigarettes a day for 30 years but had quit smoking 
10 years ago.  He suffered from a chronic dry cough and 
progressive dyspnea on exertion.  He was unable to climb more 
than ten steps or walk more than one block without 
experiencing severe dyspnea.  He further reported several 
episodes of chronic obstructive pulmonary disease 
exacerbation, including viral and bacterial bronchitis.  The 
diagnostic impression revealed severe chronic obstructive 
pulmonary disease with hypoxemia and right-sided cor 
pulmonale with mild left-sided impairment due to chronic 
obstructive pulmonary disease.  The examiner opined that the 
most likely cause of the veteran's chronic obstructive 
pulmonary disease was due to his smoking which began during 
service, but because of his splenectomy, he was more prone to 
episodes of infection which made his condition worse.  

The report of an April 2001 VA cardiology examination noted 
the veteran's complaints of dyspnea on exertion, occasional 
orthopnea and occasional sharp chest pain lasting one to two 
seconds.  The pertinent diagnostic assessment revealed severe 
chronic obstructive pulmonary disease, home oxygen 
dependence, hypertension, dilated cardiomyopathy with a left 
ventricular ejection fraction secondary to hypertensive heart 
disease, and cor pulmonale with a reduced left ventricular 
ejection fraction secondary to severe chronic obstructive 
pulmonary disease.  The examiner opined that the veteran's 
cor pulmonale was secondary to chronic obstructive pulmonary 
disease.  A VA X-ray study of the chest performed in April 
2001, showed evidence of chronic obstructive pulmonary 
disease.

In August 2001, a VA examiner concluded that the veteran's 
splenectomy caused recurrent proneness to infection and an 
infection in the lungs was exacerbated as well as aggravated 
by his chronic obstructive pulmonary disease.

VA outpatient treatment records dated 2001 to 2002 reflect 
numerous occasions whereby the veteran was treated for 
chronic obstructive pulmonary disease and chest pain.  
Consistent diagnoses show severe chronic obstructive 
pulmonary disease and atypical chest pain. 

During a November 2003 videoconference hearing, the veteran 
testified that he received ongoing VA treatment for his 
respiratory disorder and that his activity was limited due to 
his respiratory and cardiac disorders.

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).

Where the determinative issue involves a medical diagnosis or 
determination as to etiology, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Chronic Obstructive Pulmonary Disease

The veteran does not argue, and service records do not show, 
chronic obstructive pulmonary disease in-service.  Rather, 
the veteran claims that his chronic obstructive pulmonary 
disease is secondary to his service-connected splenectomy.

The medical evidence of record, which includes several VA 
medical opinions, dated in February 2000, April 2001 and 
August 2001, clearly state that the most likely cause of the 
veteran's chronic obstructive pulmonary disease was due to 
his smoking which began during service.  However, due to his 
splenectomy, he was more prone to episodes of infections.  
His splenectomy essentially caused recurrent proneness to 
infection in the lungs which exacerbated and aggravated his 
chronic obstructive pulmonary disease.  There is no other 
evidence contained in the veteran's file which refutes the 
existence of a causal relationship between chronic 
obstructive pulmonary disease and a splenectomy.  Hence, the 
Board assigns great probative value and weight to these 
medical opinions.  These opinions are conclusive and reflect 
that they were based on a review of the veteran's medical 
records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The medical examiners also directly addressed the appellant's 
contentions, provided a detailed rationale for their 
respective opinions, and provided references to the medical 
evidence of record.

Accordingly, the Board finds that the evidence supports 
service connection for chronic obstructive pulmonary disease 
claimed as secondary to service-connected splenectomy.   38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.310(a).

Cor Pulmonale

The veteran does not argue, and service records do not show, 
cor pulmonale or right heart failure during service.  Rather, 
the veteran claims that his cor pulmonale is secondary to 
chronic obstructive pulmonary disease.
 
The medical evidence of record, which includes a VA medical 
opinion, dated in April 2001, indicated that the veteran's 
cor pulmonale was secondary to chronic obstructive pulmonary 
disease.  There is no other evidence contained in the 
veteran's file which refutes the existence of a causal 
relationship between cor pulmonale and service-connected 
chronic obstructive pulmonary disease.  Hence, the Board 
assigns great probative value and weight to the April 2001 
medical opinion.  This opinion is conclusive and reflects 
that it was based on a review of the veteran's medical 
records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The medical examiner also directly addressed the appellant's 
contentions, provided a detailed rationale for his respective 
opinion, and provided references to the medical evidence of 
record.

Accordingly, the Board finds that the evidence supports 
service connection for cor pulmonale claimed as secondary to 
chronic obstructive pulmonary disease.   38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a).


ORDER

Service connection for chronic obstructive pulmonary disease 
claimed as secondary to service-connected splenectomy is 
granted.

Service connection for cor pulmonale claimed as secondary to 
service-connected chronic obstructive pulmonary disease is 
granted.


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record does not contain 
correspondence to the veteran informing him of the VCAA and 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, during the veteran's November 2003, 
videoconference hearing, he testified that approximately 
every three months he went to his heart doctor and scans of 
his heart were performed.  The RO should obtain all the 
veteran's treatment records from the VA hospital in Wilkes 
Barre, Pennsylvania, dated November 2001 to the present.  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
cardiomyopathy is aggravated by the veteran's service-
connected chronic obstructive pulmonary disease or whether 
his cardiomyopathy is aggravated by his cor pulmonale.  
Additionally, a medical opinion is necessary to determine 
whether it is at least as likely as not that the veteran's 
lower bowel disorder is aggravated by his service-connected 
subtotal gastrectomy. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The veteran should be sent a letter 
explaining VCAA, including the duty to 
assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) 
is necessary to substantiate the claim 
on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his cardiomyopathy 
disorder and his gastrointestinal 
disorder and which have not already 
been made part of the record.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records, including records from the VA 
hospital in Wilkes-Barre, Pennsylvania, 
dated November 2001 to the present.  
All attempts to procure records should 
be documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative should be informed of 
failed attempts to procure records, in 
order that they be provided the 
opportunity to procure those records 
for association with the claims folder.

3.  The RO should schedule the veteran 
for a VA cardiovascular examination and 
a VA gastrointestinal examination.  The 
RO should arrange for the veteran's 
claims file, to include his service 
medical records, to be reviewed by the 
examining physician(s).  All indicated 
testing should be accomplished.  It is 
imperative that the examining 
physician(s) reviews the evidence in 
the claims folder, including the 
service medical records, and is 
provided a complete copy of this 
REMAND.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  

Cardiovascular Examination
The examiner should offer an opinion as 
to, whether it is at least as likely as 
not the veteran's service-connected 
chronic obstructive pulmonary disease 
or his service-connected cor pulmonale 
caused or aggravated his current 
cardiomyopathy disorder.  The rationale 
underlying each opinion expressed and 
conclusion reached, citing, if 
necessary, to specific evidence in the 
record, must be noted in the medical 
report, which is to be associated with 
the other evidence on file in the 
veteran's claims folder.  

Gastrointestinal Examination 
The examiner should offer an opinion as 
to, whether it is at least as likely as 
not the veteran's service-connected 
subtotal gastrectomy, caused or 
aggravated his current lower bowel 
disorder.  The rationale underlying 
each opinion expressed and conclusion 
reached, citing, if necessary, to 
specific evidence in the record, must 
be noted in the medical report, which 
is to be associated with the other 
evidence on file in the veteran's 
claims folder.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



